       Case
10/27/2020      0:20-cv-61912-DPG Document 27-7 (22)
                                                 Entered      on FLSD
                                                     Larry Klayman          Docket 10/30/2020 Page 1 of 1
                                                                   | LinkedIn


                                                                                2      20                 Try Premium Free
                      Search
                                                                                                             for 1 Month


                                            Dispute Resolution LLM - Earn your online LLM from top-ranked Pepperdine




                                                                                            Connect           Message         M


            Larry Klayman                    · 3rd                                                       Freedom Watch, Inc.

            Chairman at Freedom Watch, Inc.                                                              Duke University
            Beverly Hills, California, United States · 188 connections ·
            Contact info




            Get the LinkedIn app and see more profiles like Larry’s
            anytime, anywhere
              buschel@bglaw-pa.com                                  Send me a link                           Larry Klayman
                                                                                                             Chairman at Freed…

             Or send me an SMS instead




            About
            Larry Klayman, founder of Judicial Watch and Freedom Watch, is known for his strong public interest advocacy i
            furtherance of ethics in government and individual freedoms and liberties. During his tenure at Judicial Watch, h
            obtained a court ruling that Bill Clinton committed a crime, the first lawyer ever to have done so against an A... s




            Experience
                                                                                       Messaging     2

https://www.linkedin.com/in/larryklayman/                                                                                    1/3
